Citation Nr: 1028368	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical 
expenses rendered on December 17, 2007, and January 8, 24, 31, 
and February 22, 2008.

2.  Entitlement to reimbursement for unauthorized medical 
expenses rendered on February 8 and 11, March 17, April 7, 11, 
and 27, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decisions of the VAMC in Oklahoma City, 
Oklahoma, which denied two sets of requests for reimbursement for 
fee-basis treatment, one from Deaconness Hospital for a period 
covering December 17, 2007, to February 22, 2008, and the other 
from Surgerical Specialists, covering a period from February 8, 
to April 27, 2008.  

The appellant testified before the undersigned at a December 2009 
videoconference hearing.  A transcript has been associated with 
the file.


FINDING OF FACT

On July 15, 2010, the Board was notified by the RO in Muskogee, 
Oklahoma, that the appellant had died on December [redacted], 2009.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

On July 15, 2010, the Board was notified by the RO in Muskogee, 
Oklahoma, that the appellant had died on December [redacted], 2009.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2009).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


